Exhibit 10.13

EXECUTION VERSION

CONTRIBUTION AGREEMENT

This CONTRIBUTION AGREEMENT, dated as of October 6, 2017 (this “Agreement”), is
entered into by and between Hamlet Holdings LLC, a Delaware limited liability
company (“Contributor”), and Caesars Entertainment Corporation, a Delaware
corporation (“CEC” and, together with Contributor, each a “Party” and
collectively, the “Parties”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Merger
Agreement (as defined below).

WHEREAS, CEC and Caesars Acquisition Company, a Delaware corporation (“CAC”),
have entered into that certain Amended and Restated Agreement and Plan of
Merger, dated as of July 9, 2016, as amended by that certain First Amendment to
Amended and Restated Plan of Merger, dated as of February 20, 2017 (the “Merger
Agreement”), pursuant to which, among other things, CAC will merge with and into
CEC at the Effective Time (the “Merger”) with the current shareholders of CAC
receiving shares of CEC Common Stock (the “New CEC Shares”) in exchange for
their shares of CAC Common Stock in the Merger;

WHEREAS, pursuant to the Third Amended Joint Plan of Reorganization Pursuant to
Chapter 11 of the Bankruptcy Code [Dkt. 6318] (In re Caesars Entertainment
Operating Company, Inc. et. al. Case No. 15 01145 (ABG)), as amended (the
“Plan”), as contemplated by that certain Second Amended Restructuring Support
and Forbearance Agreement, dated as of October 4, 2016, by and among CEC and the
other parties thereto, the Holders (as defined below) shall contribute to CEC,
as of immediately following the Effective Time but prior to the effectiveness of
the Plan, all 87,605,299 of the shares of CEC Common Stock owned by the Holders
(as defined below) before giving effect to the Merger (the “Existing CEC
Shares”);

WHEREAS, pursuant to the Irrevocable Proxy, dated November 22, 2010 (the
“Irrevocable Proxy”), made and granted by the parties listed in Schedule A
thereto (collectively, the “Holders”), as of the date of this Agreement,
Contributor has the sole voting and sole dispositive power with respect to the
Existing CEC Shares; and

WHEREAS, Contributor, as true and lawful proxy and attorney-in-fact for the
Holders pursuant to the Irrevocable Proxy, wishes to contribute and assign to
CEC all of Contributor’s and each Holder’s right, title and interest in and to
the Existing CEC Shares (the “Contribution”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and upon the terms and subject to the
conditions set forth in this Agreement, the Parties agree as follows:

1. Contribution. Effective as of immediately following the Effective Time, in
accordance with, and subject to, the provisions of this Agreement, Contributor
(on behalf of itself and the Holders) hereby contributes, assigns, transfers and
delivers to CEC, and CEC does hereby acquire and accept from Contributor, the
Contribution, in a transaction intended to be treated for U.S. federal income
tax purposes as a tax-free capital contribution, with the current tax basis of
the Existing CEC Shares reallocated to increase the current tax basis of the New
CEC Shares to be held by the Holders.



--------------------------------------------------------------------------------

2. Further Assurances. Each Party covenants and agrees to take such action and
to execute and deliver such further assignment or other transfer documents, in
each case, as the other Party may reasonably request, to effect and evidence the
foregoing transaction. The Parties shall reasonably cooperate in delivering an
instruction letter to Computershare instructing Computershare to take such steps
as required to reflect the Contribution.

3. Cancellation and Retirement. CEC shall cancel and retire the Existing CEC
Shares promptly, and in any event, within five Business Days of receipt.

4. Stockholders’ Agreement. Reference is made to that certain Stockholders’
Agreement, dated as of January 28, 2008, by and among Apollo Hamlet Holdings,
LLC, a Delaware limited liability company, Apollo Hamlet Holdings B, LLC, a
Delaware limited liability company, TPG Hamlet Holdings, LLC, a Delaware limited
liability company, TPG Hamlet Holdings B, LLC, a Delaware limited liability
company, Co-Invest Hamlet Holdings, Series LLC, a Delaware series limited
liability company, Co-Invest Hamlet Holdings B, LLC, a Delaware series limited
liability company, Contributor, and CEC (as amended from time to time, the
“Stockholders’ Agreement”). In furtherance of the Plan, each of the Sponsors and
Stockholders (each as defined in the Stockholders’ Agreement) hereby
acknowledges and agrees that each provision of the Stockholders’ Agreement
(including Articles III and IV thereof) is terminated upon the effectiveness of
the Plan.

5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (excluding any provision
regarding conflicts of laws).

6. Binding Effect; Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns. This
Agreement is not assignable by either Party without the prior written consent of
the other Party. Any conveyance, assignment or transfer made in violation of
this Section 6 will be void ab initio.

7. Counterparts. This Agreement may be executed in separate counterparts, each
such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.

8. Entire Agreement; Amendments. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter of this Agreement. This
Agreement supersedes and cancels all prior and contemporaneous negotiations,
agreements and understandings of the Parties of any nature, whether oral or
written, relating thereto. This Agreement may not be amended or modified except
by a written instrument executed by the Parties.

9. No Third Party Beneficiaries. Nothing in this Agreement shall confer any
rights upon any person other than the Parties, each of their respective
Affiliates, each of the persons signing this Agreement, and their respective
heirs, successors and permitted assigns.

 

2



--------------------------------------------------------------------------------

10. Disclaimer. The contribution and assignment effected by this Agreement is
made without any recourse and without any representation or warranty of any
kind, express or implied.

11. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

CONTRIBUTOR: HAMLET HOLDINGS LLC By:   /s/ Leon Black   Name:   Leon Black,
solely on behalf of Contributor in his capacity as a Member   Title:   Member
By:   /s/ David Bonderman   Name:   David Bonderman, solely on behalf of
Contributor in his capacity as a Member   Title:   Member By:   /s/ James
Coulter   Name:   James Coulter, solely on behalf of Contributor in his capacity
as a Member   Title:   Member By:   /s/ Joshua Harris   Name:   Joshua Harris,
solely on behalf of Contributor in his capacity as a Member   Title:   Member
By:   /s/ Marc Rowan   Name:   Marc Rowan, solely on behalf of Contributor in
his capacity as a Member   Title:   Member

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

CEC: CAESARS ENTERTAINMENT CORPORATION By:   /s/ Eric Hession   Name: Eric
Hession   Title:   CFO

[Signature Page to Contribution Agreement]